DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Oxland et al. (US 2014/0264592) hereinafter “Oxland”, Yasuda (US 2013/0087845) hereinafter “Yasuda” and Faul et al. (US 2013/0280883) hereinafter “Faul” and in further view of Cheng et al. (US 2014/0124863) hereinafter “Cheng”.
Regarding claim 1, Ching teaches a method comprising: forming a non-planar channel (Combination of Items 304 and a portion of Item 120 under Left Item 114; See Picture 1 below) of a multi-gate device on a substrate (Item 102), the channel comprising a height dimension defined from a base at a surface of the substrate (Item 102); oxidizing less than an entire portion of the channel (Paragraph 0051; Portion of Item 118 between Item 112 and Item 102) to form an insulator portion (Paragraph 0016 where Item 118 electrically separates [thus insulates] the active regions from the substrate) of the channel, the insulator portion of the channel has a top surface (Fig. 16B, Interface between Item 112 and Item 118), wherein the channel is disposed between junction regions (Item 110) on the substrate (Item 102), where the junction region 
Ching does not teach where the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
Ching further teaches where the lower portion of the channel (portion of Item 120; See Picture 1 below) and the upper portion of the channel (Item 304) are two different semiconductor materials (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium), where the semiconductor material of the lower portion of the channel is selected so that during a selective oxidation process only the lower portion of the channel is oxidized (Paragraph 0036). 
However, Figs. 23-31 of Hung teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 48) are applied to sides of the upper portion of the channel and an oxidation is conducted where the lower portion of the channel is oxidized (Paragraph 0039; See Fig. 27), the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the lower portion of the channel using the oxidation method taught by Hung, where the semiconductor material is the same in the upper and lower portion of the channel, such that after the oxidizing step the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel because nitride spacers add extra protection (Hung Paragraphs 0038) and/or nitride sidewall spacers allow for selective oxidation of fins allowing for integration of both SOI type fins and bulk fins which provides added flexibility for circuit designs (Hung Figs. 25 and 26; Paragraph 0039) and/or the method taught by Hung does not require an additional step of depositing an additional semiconductor layer in the initial channel which simplifies the manufacturing process and “(C) Use of known technique to improve similar devices (methods, or products) in the same way” and “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the substrate (Item 21), junction regions (Items 33 and 39) on opposite sides of the channel where there is no oxide material beneath an in contact with the bottom surface of the junction region (Items 33 and 39) on each of opposite sides of the channel (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the fin but only underneath the portion of the fin in which the channel is formed (Oxland Paragraph 0033).     
Ching does not teach forming a layer of a catalyst material on the channel, wherein the catalyst material comprises a material having a property that accelerates oxidation of a material of the channel.
Yasuda teaches a method of forming an oxidized portion (Item 152’) of a semiconductor material (Item SP) where a layer of catalyst material (Item 153) is on the semiconductor material (Item SP), where the catalyst material (Item 153) comprises a material having a property that accelerates oxidation (Paragraph 0039) of the material of the semiconductor material (Item SP).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a catalyst material on the channel of Ching prior to oxidizing a portion of the channel of Ching, where the catalyst material comprises a material having a property that accelerates oxidation of the material of the because using such a material makes it possible to reduce the annealing temperature in the oxidation process and relax the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).  
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the insulator portion of the channel.
However, Ching further teaches where the insulator portion of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).
Fig. 2E of Faul where a bottom surface (See Picture 2 below) of a gate stack (Combination of Items 40A and 40B) is coplanar with a top surface (See Picture 2 below) of a modified portion (Item 25A) of a channel acting as a punch through stopper region to reduce punch through effect (Paragraph 0029). Faul further acknowledges that the prior art recognizes that a modified portion acting as a punch through stopper region can be formed by ion implantation or oxidation of a bottom portion of the channel (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-planar with the top surface of the insulator portion of the channel (the punch through stopper region) in Ching because this configuration is known to reduce punch through leakage currents (Faul Abstract). 
While Ching further teaches forming an additional gate stack (Right Item 114 in Fig. 1) on an additional channel of an additional multi-gate device on the substrate (Item 102), Ching does not teach forming a second gate stack on a second channel of a second multi-gate device on the substrate, where the second channel does not include an insulator portion, and where the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device.
Fig. 27 of Cheng teaches a multi-gate device having a first channel (Portion of Fins Items 2709B under gate Item 2729) and a second channel (Portion of Fins Items 2709A under Item 2727) where the first channel includes an insulator portion (Item 2722) and where the second channel does not include an insulator portion, and where the insulator (Item 2722) has a bottommost surface deep within the substrate (Item 2702) such that the second channel (Portion of Fins Item 2709A under Item 2727) has a bottommost surface (Bottom of the fin) above a bottommost surface of the insulator portion (Item 2722) of the first channel (Portion of Fins Items 1709B under gate Item 2729).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an additional multi-gate device in the device of Ching such that a second gate stack is formed on a second channel of a second multi-gate device on the substrate, where the second channel does not include an insulator portion, and where the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device because forming the additional multi-gate device without an insulator portion in the channel of the additional multi-gate device yields an overall device having bulk type fins and semiconductor on insulator fins which makes it possible to fabricate semiconductor devices having both types of fins on a single integrated circuit which provides additional flexibility for circuit designers (Cheng Paragraph 0071) and having the bottommost surface of the insulator portion being below the bottommost surface of the second channel provides for electrical isolation for fins where the insulator portion is below (Cheng Abstract). 

    PNG
    media_image1.png
    277
    349
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Ching Fig. 12B)

    PNG
    media_image2.png
    298
    405
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Faul Fig. 2E)
Regarding claim 3, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where oxidizing the channel comprises subjecting the channel to a temperature less than an oxidation temperature of a material of the channel.
Yasuda further teaches where inclusion of the catalyst material (Item 153) reduces anneal (lower the temperature and shorten the time) in the oxidation process (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the channel by subjecting the channel to a temperature less than an oxidation temperature of a material of the channel because the catalyst material present on the channel (as taught by the combination of Ching, Oxland and Yasuda above) reduces the annealing temperature in an oxidation process which relaxes the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).
Regarding claim 4, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the layer of catalyst material is formed exclusively at the base of the channel.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is exclusively present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the layer of catalyst material  formed exclusively  at a base of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 5, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the layer of catalyst material is formed on the channel from the base of the channel to a height less than an apex of the channel.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is exclusively present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the channel is oxidized from a base of the channel to a height less than an apex of the channel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the layer of catalyst material formed on the channel from the base of the channel to a height less than an apex of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 7, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the forming the catalyst layer comprises depositing the catalyst layer on the entire height dimension of the channel, and, after depositing, the method comprises removing the layer of the catalyst material from a portion of the height dimension of the channel.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the catalyst layer comprise depositing the catalyst layer on the entire height dimension of the channel and, after depositing, the method comprise removing the layer of the catalyst material from a portion of the height dimension of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 10, Ching teaches a method comprising: forming a non-planar channel (Combination of Items 304 and a portion of Item 120 under Left Item 114; See Picture 1 above) of a multi-gate device on a substrate (Item 102); oxidizing a portion of the channel (Paragraph 0051) to form an insulator portion (Paragraph 0016 where Item 118 electrically separates [thus insulates] the active region from the substrate) of the channel, the insulator portion defined by a height dimension of the channel measured from a surface of the substrate (Item 102) that is less than an overall height dimension of the channel, and the insulator portion of the channel has a top surface (Fig. 16B, Interface between Item 112 and Item 118), wherein the channel is disposed between junction regions (Item 110) on the substrate (Item 102), where the junction region (Items 110) on each of opposite sides of the channel has a bottom surface below a bottom surface of a conducting portion (Item 112) of the channel; forming a gate stack (Left Item 114 in Fig. 1) on the channel, the gate stack (Left Item 114 in Fig. 1) comprising a dielectric material (Item 1602) and a gate electrode (Item 1604)..
Ching does not teach where the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
Ching further teaches where the lower portion of the channel (portion of Item 120; See Picture 1 below) and the upper portion of the channel (Item 304) are two different semiconductor materials (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium), where the semiconductor material of the lower portion of the channel is selected so that during a selective oxidation process only the lower portion of the channel is oxidized (Paragraph 0036). 
However, Figs. 23-31 of Hung teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 48) are applied to sides of the upper portion of the channel and an oxidation is conducted where the lower portion of the channel is oxidized (Paragraph 0039; See Fig. 27), the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the lower portion of the channel using the oxidation method taught by Hung, where the semiconductor material is the same in the upper and lower portion of the channel, such that after the oxidizing step the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel because nitride spacers add extra protection (Hung Paragraphs 0038) and/or nitride sidewall spacers allow for selective oxidation of fins allowing for integration of both SOI type fins and bulk fins which provides added flexibility for circuit designs (Hung Figs. 25 and 26; Paragraph 0039) and/or the method taught by Hung does not require an additional step of depositing an additional semiconductor layer in the initial channel which simplifies the manufacturing process and “(C) Use of known technique to improve similar devices (methods, or products) in the same way” and “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the substrate (Item 21), junction regions (Items 33 and 39) on opposite sides of the channel where there is no oxide material beneath an in contact with the bottom surface of the junction region (Items 33 and 39) on each of opposite sides of the channel (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the fin but only underneath the portion of the fin in which the channel is formed (Oxland Paragraph 0033).     
Ching does not teach forming a layer of a catalyst material on the channel, wherein the catalyst material comprises a material having a property that enhances oxidation of a material of the channel nor the catalyst material comprising aluminum oxide.
Yasuda teaches a method of forming an oxidized portion (Item 152’) of a semiconductor material (Item SP) where a layer of catalyst material (Item 153) is on the semiconductor material (Item SP), where the catalyst material (Item 153) comprises a material having a property that enhances oxidation (Paragraph 0039) of the material of the semiconductor material (Item SP), and where the catalyst material (Item 153) comprises aluminum oxide (Paragraphs 0053 and 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a catalyst material on the channel of Ching prior to oxidizing a portion of the channel of Ching, where the catalyst material comprises a material having a property that enhances oxidation of the material of the channel and comprises aluminum oxide because using such a material makes it possible to reduce the annealing temperature in the oxidation process and relax the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).  
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the insulator portion of the channel.
However, Ching further teaches where the oxidized portion of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).
Fig. 2E of Faul where a bottom surface (See Picture 2 above) of a gate stack (Combination of Items 40A and 40B) is coplanar with a top surface (See Picture 2 above) of a modified portion (Item 25A) of a channel acting as a punch through stopper region to reduce punch through effect (Paragraph 0029). Faul further acknowledges that the prior art recognizes that a modified portion acting as a punch through stopper region can be formed by ion implantation or oxidation of a bottom portion of the channel (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-planar with the top surface of the insulator portion of the channel (the punch through stopper region) in Ching because this configuration is known to reduce punch through leakage currents (Faul Abstract). 
While Ching further teaches forming an additional gate stack (Right Item 114 in Fig. 1) on an additional channel of an additional multi-gate device on the substrate (Item 102), Ching does not teach forming a second gate stack on a second channel of a second multi-gate device on the substrate, where the second channel does not include an insulator portion, and where the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device.
Fig. 27 of Cheng teaches a multi-gate device having a first channel (Portion of Fins Items 2709B under gate Item 2729) and a second channel (Portion of Fins Items 2709A under Item 2727) where the first channel includes an insulator portion (Item 2722) and where the second channel does not include an insulator portion, and where the insulator (Item 2722) has a bottommost surface deep within the substrate (Item 2702) such that the second channel (Portion of Fins Item 2709A under Item 2727) has a bottommost surface (Bottom of the fin) above a bottommost surface of the insulator portion (Item 2722) of the first channel (Portion of Fins Items 1709B under gate Item 2729).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an additional multi-gate device in the device of Ching such that a second gate stack is formed on a second channel of a second multi-gate device on the substrate, where the second channel does not include an insulator portion, and where the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device because forming the additional multi-gate device without an insulator portion in the channel of the additional multi-gate device yields an overall device having bulk type fins and semiconductor on insulator fins which makes it possible to fabricate semiconductor devices having both types of fins on a single integrated circuit which provides additional flexibility for circuit designers (Cheng Paragraph 0071) and having the bottommost surface of the insulator portion being below the bottommost surface of the second channel provides for electrical isolation for fins where the insulator portion is below (Cheng Abstract). 
Regarding claim 12, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where oxidizing the channel comprises subjecting the channel to a temperature less than an oxidation temperature of a material of the channel.
Yasuda further teaches where inclusion of the catalyst material (Item 153) reduces anneal (lower the temperature and shorten the time) in the oxidation process (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the channel by subjecting the channel to a temperature less than an oxidation temperature of a material of the channel because the catalyst material present on the channel (as taught by the combination of Ching, Oxland and Yasuda above) reduces the annealing temperature in an oxidation process which relaxes the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).
Regarding claim 13, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the forming the layer of catalyst material on the channel comprises depositing the layer of the catalyst material on an entire portion of the channel and prior to oxidizing, the method further comprises removing a portion of the layer of the catalyst material.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the layer of catalyst material on the channel comprise depositing the layer of catalyst material on an entire portion of the channel and prior to oxidizing, the method further comprise removing a portion of the layer of the catalyst material because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Claims 6, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Oxland et al. (US 2014/0264592) hereinafter “Oxland”, Yasuda (US 2013/0087845) hereinafter “Yasuda”, Faul et al. (US 2013/0280883) hereinafter “Faul” and Cheng et al. (US 2014/0124863) hereinafter “Cheng” and in further view of Tan et al. (US 2015/0221761) hereinafter “Tan”.
Regarding claim 6, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the layer of catalyst material is formed on half of the length of the channel.
	However, Yasuda shows and teaches where the height of the catalyst material will dictate the height of the oxidized portion of the channel formed and Tan teaches that the height of an isolation region of a fin between a channel and a substrate is a result effective variable (Tan Paragraph 0021 where the height of the bottom fin portion may be tuned or varied to achieve the desired substrate integrity). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the channel in which the catalyst layer is formed on such that the layer of catalyst material is formed on half the length of the channel because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above except where, prior to forming of the gate stack, the method comprises introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel.
Fig. 3e of Tan teaches a portion of the method to form a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164), and prior to forming a gate stack (Fig. 3f; Item 134), a dielectric material (Item 160) is introduced adjacent to the channel to a height equivalent to the isolation portion (Item 164) such that when the gate stack (Item 134) is formed the gate stack (Item 134) is disposed exclusively on the conducting portion of the channel (Item 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel prior to forming the gate stack such that when formed the gate stack exclusively contacts the conductive portion of the channel because the oxidized portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting portion. Further, less gate material would be required to use since only the conducting portion of the channel requires the presence of the gate structure thus lowering costs.
Regarding claim 14, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above.
Ching does not teach where removing a portion of the layer of the catalyst material comprises removing the layer from at least one half of the overall height dimension of the channel.
	However, Yasuda shows and teaches where the height of the catalyst material will dictate the height of the oxidized portion of the channel formed and Tan teaches that the height of an isolation region of a fin between a channel and a substrate is a result effective variable (Tan Paragraph 0021 where the height of the bottom fin portion may be tuned or varied to achieve the desired substrate integrity). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the layer of catalyst material removed such that the portion of the layer of catalyst material is from at least one half of the overall height dimension of the channel because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, the combination of Ching, Oxland, Yasuda, Faul and Cheng teaches all of the elements of the claimed invention as stated above except where, prior to forming the gate stack, the method comprises introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel.
Fig. 3e of Tan teaches a portion of the method to form a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164), and prior to forming a gate stack (Fig. 3f; Item 134), a dielectric material (Item 160) is introduced adjacent to the channel to a height equivalent to the isolation portion (Item 164) such that when the gate stack (Item 134) is formed the gate stack (Item 134) is disposed exclusively on the conducting portion of the channel (Item 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel prior to forming the gate stack such that when formed the gate stack exclusively contacts the conductive portion of the channel because the oxidized portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting portion. Further, less gate material would be required to use since only the conducting portion of the channel requires the presence of the gate structure thus lowering costs.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Oxland et al. (US 2014/0264592) hereinafter “Oxland” and Faul et al. (US 2013/0280883) hereinafter “Faul” and in further view of Cheng et al. (US 2014/0124863) hereinafter “Cheng”.
Regarding claim 17, Fig. 16B of Ching teaches an apparatus comprising: a non-planar multi-gate device on a substrate (Item 102) comprising a channel (Combination of Items 112 and 118) comprising a height dimension defining a conducting portion (Item 112) and an insulator portion (Paragraph 0016 where Item 118 electrically separates [thus insulates] the active regions from the substrate), and a gate stack (Left Item 114 in Fig. 1) disposed on the channel (Combination of Items 112 and 118), where the insulator portion (Item 118) of the channel is an oxidized portion (Paragraph 0016), and the insulator portion of the channel has a top surface (Interface between Item 112 and Item 118), the gate stack (Left Item 114 in Fig. 1) comprising a dielectric material (Item 1602) and a gate electrode (Item 1604), where the multi-gate device further comprises a junction region (Items 110) on each of opposite sides of the channel (Combination of Items 112 and 118), where the junction region (Items 110) on each of opposite sides of the channel (Combination of Items 112 and 118) has a bottom surface below a bottom surface of the conducting portion (Item 112) of the channel.
Ching does not teach where the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
Ching teaches the semiconductor material of the lower portion of the channel being different from the semiconductor material of the upper portion of the channel (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium) because the semiconductor material of the lower portion of the channel is selected such that when a selective oxidation is conducted only the semiconductor material of the lower portion of the channel is oxidized while material of the upper portion of the channel is not oxidized (Paragraph 0036).
However, Figs. 23-31 of Hung teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 48) are applied to sides of the upper portion of the channel and an oxidation is conducted where the lower portion of the channel is oxidized (Paragraph 0039; See Fig. 27), the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the lower portion of the channel using the oxidation method taught by Hung, where the semiconductor material is the same in the upper and lower portion of the channel, such that after the oxidizing step the insulator portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel because nitride spacers add extra protection (Hung Paragraphs 0038) and/or nitride sidewall spacers allow for selective oxidation of fins allowing for integration of both SOI type fins and bulk fins which provides added flexibility for circuit designs (Hung Figs. 25 and 26; Paragraph 0039) and/or the method taught by Hung does not require an additional step of depositing an additional semiconductor layer in the initial channel which simplifies the manufacturing process and “(C) Use of known technique to improve similar devices (methods, or products) in the same way” and “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material present beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the substrate (Item 21), junction regions (Items 33 and 39) on opposite sides of the channel where there is no oxide material beneath an in contact with the bottom surface of the junction region (Items 33 and 39) on each of opposite sides of the channel (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the fin but only underneath the portion of the fin in which the channel is formed (Oxland Paragraph 0033).     
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the modified portion of the channel.
However, Ching further teaches where the modified portion (Item 118) of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).
Fig. 2E of Faul where a bottom surface (See Picture 2 above) of a gate stack (Combination of Items 40A and 40B) is coplanar with a top surface (See Picture 2 above) of a modified portion (Item 25A) of a channel acting as a punch through stopper region to reduce punch through effect (Paragraph 0029). Faul further acknowledges that the prior art recognizes that a modified portion acting as a punch through stopper region can be formed by ion implantation or oxidation of a bottom portion of the channel (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-planar with the top surface of the modified portion of the channel (the punch through stopper region) in Ching because this configuration is known to reduce punch through leakage currents (Faul Abstract). 
While Ching further teaches a second non-planar multi-gate device on the substrate (Item 102), the second non-planar multi-gate device comprising a second gate stack (Right Item 114 in Fig. 1) on a second channel, Ching does not teach a second non-planar multi-gate device on the substrate, the second non-planar multi-gate device comprising a second gate stack on a second channel, where the second channel of the second non-planar multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the non-planar multi-gate device.
Fig. 27 of Cheng teaches a multi-gate device having a first channel (Portion of Fins Items 2709B under gate Item 2729) and a second channel (Portion of Fins Items 2709A under Item 2727) where the first channel includes an insulator portion (Item 2722) and where the second channel does not include an insulator portion, and where the insulator (Item 2722) has a bottommost surface deep within the substrate (Item 2702) such that the second channel (Portion of Fins Item 2709A under Item 2727) has a bottommost surface (Bottom of the fin) above a bottommost surface of the insulator portion (Item 2722) of the first channel (Portion of Fins Items 1709B under gate Item 2729).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional multi-gate device in the device of Ching such that a second non-planar multi-gate device is on the substrate, the second non-planar multi-gate device comprising a second gate stack on a second channel, where the second channel of the second non-planar multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the non-planar multi-gate device because forming the additional multi-gate device without an insulator portion in the channel of the additional multi-gate device yields an apparatus having bulk type fins and semiconductor on insulator fins which makes it possible to fabricate semiconductor devices having both types of fins on a single integrated circuit which provides additional flexibility for circuit designers (Cheng Paragraph 0071) and having the bottommost surface of the insulator portion being below the bottommost surface of the second channel provides for electrical isolation for fins where the insulator portion is below (Cheng Abstract). 
Regarding claim 19, Fig. 16B of Ching further teaches where the insulator portion (Item 118) of the channel (Combination of Items 112 and 118) is disposed between the substrate (Item 102) and the conducting portion (Item 112) of the channel (Combination of Items 112 and 118).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of, Oxland et al. (US 2014/0264592) hereinafter “Oxland” and Faul et al. (US 2013/0280883) hereinafter “Faul” and Cheng et al. (US 2014/0124863) hereinafter “Cheng” and in further view of Tan et al. (US 2015/0221761) hereinafter “Tan”.
Regarding claim 18, the combination of Ching, Oxland, Faul and Cheng teaches all of the elements of the claimed invention as stated above except where the gate stack is disposed exclusively on the conducting portion of the channel.
Fig. 3f of Tan teaches a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164) and where a gate stack (Combination of Items 122 and 134) is disposed exclusively on the conducting portion of the channel (Item 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate structure of Ching exclusively contact the conducting portion of the channel of Ching because the modified portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting portion. Further, less gate material would be required to use since only the conducting portion of the channel requires the presence of the gate structure thus lowering costs.
 Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1, 10 and 17 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng.
Further, to the Applicant’s arguments regarding the removal of the buried isolation layer of Ching in the previous rejection, the Examiner notes that in the current rejection the buried isolation layer of Ching is not removed. Instead, the Examiner cites to Cheng for the teaching and motivation why one having ordinary skill in the art would include an additional multi-gate device without an insulator portion such that the overall semiconductor device has some fins with the insulator portion and some fins without the insulator portion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891